


EXHIBIT 10.1
Amendment #1
To
Executive/Severance Agreement
 
This Amendment #1 to the ________ Agreement (“Agreement”) is entered into as of
the date of later signature below, by and between Micron Technology, Inc.
(“Company”) and ______ (“Officer”).
 
WHEREAS, the Agreement was entered into by and between the parties hereto and
was effective as of _________________, and
 
WHEREAS, Officer may be asked to take a reduction in his base salary as a
temporary cost savings and demonstration of commitment to the Company and;


WHEREAS, the Company wants to ensure that Officer would be entitled to his
pre-reduction salary if his employment terminates before his base salary is
restored;


NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:


1.
Exhibit 5(a)(i) of the Agreement is hereby amended in its entirety and restated
as follows:



(i)     Base salary as of the date of the Officer’s Separation from Service paid
bi-weekly on the Company’s normal payroll cycle as if the Officer had worked
during the Transition Period, provided, however:


(A)
if the Officer or the Company terminated the Officer’s status as an officer of
the Company but not as an employee prior to the date of the Officer’s Separation
from Service, then the base salary payable pursuant to this subsection during
the Transition Period shall be the greater of (1) the Officer’s base salary in
effect immediately prior to the Officer’s loss of officer status or (2) the
Officer’s base salary as of the date of the Officer’s Separation from Service;
and



(B)
if as of the date of the Separation from Service the Officer’s base salary is
subject to a temporary reduction in an effort to save costs, then the base
salary payable pursuant to this subsection during the Transition Period shall be
the Officer’s base salary immediately prior to such reduction.



2.
In all other respects, the parties hereby ratify and reaffirm all other
provisions of the Agreement.





--------------------------------------------------------------------------------






[signature page to Amendment #1 to _______ Agreement]


IN WITNESS WHEREOF, the parties have executed this Amendment.
    
MICRON TECHNOLOGY, INC.
 
OFFICER
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 





